





EXHIBIT 10.21
CURIS, INC.
Incentive Stock Option Agreement
Granted Under Amended and Restated 2010 Stock Incentive Plan, as amended


This Incentive Stock Option Agreement certifies that, pursuant to the Curis,
Inc. Amended and Restated 2010 Stock Incentive Plan, as amended (the “Plan”),
the Board has granted an option to purchase shares of Common Stock of Curis,
Inc., as stated below. Capitalized terms used herein and not defined shall have
the meanings ascribed to such terms in the Plan.


Summary of Terms:


Participant:
[Employee Name]
Participant’s address:
[Employee Address]
Tax Identification No.:
[Employee Social Security #]
Shares:
____________ shares of Common Stock
Per Share Exercise Price:
$______ per share
Vesting Date:
___________________________
Grant Date:
___________________________
Expiration Date:
___________________________
Summary Vesting Schedule:
See Section 2(a) for details.





CURIS, INC.                         Date: ____________________


By: _________________________
[ ], Vice President




The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s Amended and Restated 2010 Stock Incentive Plan, as amended.






Date: ___________________________
____________________________________
 
[Employee Name and Address]








--------------------------------------------------------------------------------





Terms and Conditions of Incentive Stock Option Agreement


1.
Grant of Option.



This agreement evidences the grant by Curis, Inc., a Delaware corporation (the
“Company”), on            , 201[ ] (the “Grant Date”) to [                  ],
an employee of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s Amended and
Restated 2010 Stock Incentive Plan, as amended (the “Plan”), a total of
[                  ] shares (the “Shares”) of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at $[          ] per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
[_______] (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.
2.
Vesting Schedule.



This option will become exercisable (“vest”) as to ___% of the original number
of Shares on the [___] anniversary of the Grant Date and as to an additional
___% of the original number of Shares at the end of each successive [____]
period following the [____] anniversary of the Grant Date until the [____]
anniversary of the Grant Date.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
3.
Exercise of Option.



(a)Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.


(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).


(c)Termination of Relationship with the Company. If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to





--------------------------------------------------------------------------------





exercise this option on the date of such cessation. Notwithstanding the
foregoing, if the Participant, prior to the Final Exercise Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.


(d)Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.


(e)Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(ii) willful misconduct by the Participant which affects the business reputation
of the Company. The Participant’s employment shall be considered to have been
terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.


4.Tax Matters.


(a)Withholding. No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.


(b)Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.


5.Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.


6.Provisions of the Plan. This option is subject to the provisions of the Plan
(including the provisions relating to amendments to the Plan), a copy of which
is furnished to the Participant with this option.









